JOHN R. GIBSON, Circuit Judge,
concurring.
I write separately only to underscore the very narrow scope of the court’s holding today.
Moylan’s claim of a sexually hostile work environment was sufficiently raised in the district court to be preserved for appeal. Although the issue is alleged in the complaint only in the most general terms, the appellant’s pretrial filings — including her proposed findings of fact and conclusions of law and her trial brief — set forth the issue with sufficient clarity to reasonably notify the district court that it was an issue on which she relied. The district court did not make findings on this issue.
I agree with the court’s central holding that a sexually hostile work environment, as properly defined, constitutes a violation of Title VII, 42 U.S.C. § 2000e et seq. (1982). I believe that the reasoning set forth in Bundy v. Jackson, 641 F.2d 934 (D.C.Cir.1981), and Henson v. City of Dundee, 682 F.2d 897 (11th Cir.1982), provides a firm foundation for our decision to recognize this cause of action.
The district court’s findings that Moylan was discharged for a non-discriminatory reason and that this reason was not pretextual are relevant only to the issue of Moylan’s discharge, which she makes plain is no longer an issue. Moylan states in her brief that she seeks only a declaration that she was subjected to sexual harassment and the award of attorneys’ fees. She concedes:
Because she was discharged from her employment as a dispatcher for reasons independent of the sexual harassment by Sheriff French, and because she is not disputing the validity of her discharge, Ms. Moylan is entitled to neither backpay nor reinstatement. In addition, injunctive relief is unnecessary in this case, * * *
Brief of Appellant, at 16.
Thus, only very limited issues remain for the district court on remand. Considering the findings of the district court with respect to Moylan’s credibility, and the narrow scope of the questions which remain, I would simply remand to the district court to make findings of fact and conclusions of law on these limited issues on the record before it. The district court should take additional testimony only if it considers it necessary. Only if it finds in favor of Moylan would it be necessary to consider the liability of Maries County.